DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
The applicant states claims 55, 57, 60-62, 67-71 and 73 are allowable because they were not rejected based on art and it is implied that the claims are allowable if the rejections under 35 U.S.C. § 112 are overcome (see Remarks filed 10/7/2020 on P24).  Although these claims were not rejected based on art, they were still rejected under 35 U.S.C. 112(a) in the Non-Final Office Action mailed 10/7/2020 on P3-4.  The claim amendment filed 1/7/2021 amends independent claim 46 which appears to be sufficient to overcome the 35 U.S.C. 112(a) rejection in the Non-Final Office Action mailed 10/7/2020 on P3-4, a new limitation reciting “the nested-ring cell is or comprises a space vehicle” raises new issues as set forth in this Office Action.  Since claims 55, 57, 60-62, 67-71 and 73 are dependent on independent claim 46, all of which are rejected under 35 U.S.C. § 112(a) as set forth below, they are not considered to be allowable at this time.

The applicant argues errors in the species requirement (see Remarks filed 1/7/2021 on P24-25).  Specifically, applicant points to Fig. 6A-E depicting cells interconnected via connecting members 620 which are not necessarily trams and the Office Action does not provide an option to elect such an embodiment.  
This is not found to be persuasive because the Restriction Requirement mailed 5/12/2020 on P8-9 very clearly identifies a Species A including the embodiment shown in Fig. 6A-E.  This provides the applicant the option to choose the embodiment shown in Fig. 6A-E and the applicant is reminded that they did, in fact, choose Species A (see applicant’s election filed 6/22/2020).  
With respect to applicant’s arguments that no “connecting member” is recited in claims 46-75 and that all of the features recited in claims 46-75 can be found in Fig. 1A-K which the applicant considers appropriate (see Remarks filed 1/7/2021 on P24-25), the Restriction Requirement mailed 5/12/2020 on P8-9 identifies variations in functionalities of the cell(s) and/or variations in connectors of the cell(s) pertaining to the different species.  The nested-cell structure and tram(s) found in Fig. 1A-K appear to be building blocks which can be used in the embodiments shown in Species A-F.  For example, paragraph [0101] of the published specification discloses the nested-ring cell can further have a connector tram capable of multi-axis rotation used to connect the stacked nested-ring cells during stowage and then subsequently deployed as shown in Fig. 6A-6E.  It is clear the nested-cells of the stacked cell structure in Species A are the nested-cell structure and/or tram(s) found in Fig. 1A-K.  In other words, since the nested-cell structure and trams found in Fig. 1A-K can be used in the embodiments of Species A-F, the nested-cell structure and trams found in Fig. 1A-K cannot be identified as a separate species.
Further, with respect to applicant’s argument regarding the restriction requirement, it is noted that since the restriction was made Final in the preceding Office action, no further response by the examiner is deemed necessary.  Applicant is advised that further consideration of the propriety of the restriction requirement can be made by filing a petition under 37 CFR 1.144. 

Applicant’s arguments, see Remarks filed 1/7/2021 on P25-28, with respect to rejection of claims 46-75 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection of claims 46-75 under 35 U.S.C. § 112(a) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) with respect to a new limitation added to claim 46.

Applicant’s arguments, see Remarks filed 1/7/2021 on P28-36, with respect to rejection of claims 46-75 based on Yim et al. (US 2010/0264256) have been fully considered and are persuasive.  The all rejections of claims 46-75 based on Yim has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) with respect to a new limitation added to claim 46.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 46 recites a new limitation “the nested-ring cell is or comprises a space vehicle”.  This limitation is considered to be new matter because there is no support for said limitation nor does the applicant adequately explain how the limitation is supported in the instant application.  The Remarks filed 1/7/2021 states support for the claim amendments can be found in at least Fig. 1A-K and 2A and paragraphs [0070]-[0090].  However, there is nothing in Fig. 1A-K and 2A and paragraphs [0070]-[0090] that explicitly states the nested-ring cell “is or comprises a space vehicle”.  The specification does disclose various components may be included in and/or on payload/control section 618 wherein the components may be subsystems that are required to control and fly space vehicles ([0120]).  This suggests the nested-ring structure may have the capability of a space vehicle or comprises components of a space vehicle, but not that the nested-ring cell “is or comprises a space vehicle”.  Further, dependent claims 47-75 are also rejected under 35 U.S.C. § 112(a) as containing new matter due to their dependency on claim 46.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation “the nested-ring cell is or comprises a space vehicle" in line 8.  This limitation renders the claim indefinite because it is unclear how the nested-ring cell is a space vehicle (e.g., how the nested-ring cell operates as a space vehicle) or how the nested-ring cell comprises a space vehicle (e.g., whether the nested-ring cell houses a space vehicle within or a space vehicle docks onto the nested-ring cell such that the cell “comprises” the space vehicle”, etc.).  More specifically, it is unclear how the nested-ring cell is one or the other of being a space vehicle itself or comprising a space vehicle. 
Similarly, dependent claims 47-75 are rendered indefinite due to their dependency on indefinite claim 46.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        4/10/2021